Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Previously presented rejection of claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molnar and Balaraman is maintained for reasons of record.  
Applicants argue: 

    PNG
    media_image1.png
    28
    394
    media_image1.png
    Greyscale

Response: 
When motivation (see page 5 of previous action) for the target is present, how to reach the target or what to use as starting material requires is one of commonsense.  In the parlance of organic chemistry it is called retro-synthesis.  The rejection is about why one of skill in the art would arrive at the instant limitation with respect to starting materials.  
Applicants also argue: 
    PNG
    media_image2.png
    99
    603
    media_image2.png
    Greyscale


The above is restatement of what was acknowledged by the Examiner present on page 3 of previous action, greyed section.  

Applicant further argue, with respect to aqueous condition (
    PNG
    media_image3.png
    20
    71
    media_image3.png
    Greyscale
) that Balaraman reference relates to ‘non-aqueous’ situation.  
Response: 
Applicant is reminded that the pending rejection is under 35 USC § 103 and not under 35 USC § 102.  
Applicants arguments with respect to Balaraman is that the reference disclosed specific reaction condition of anhydrous condition.

    PNG
    media_image4.png
    101
    645
    media_image4.png
    Greyscale
This overlooks the obvious consequence of C-N cleavage which will (also) lead to amino function!.  Further, nowhere in Balaraman there is teaching as to the mandatory requirement of non-aqueous reaction conditions.  In fact, the language (highlighted below) of Balaraman such as 

    PNG
    media_image5.png
    62
    456
    media_image5.png
    Greyscale

page 16756 column B, 

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


are at the minimum, suggests (S in TSM), that presence of water (as limited in the instant claims) will not negatively impact the production of amine from amide.  
Again, the rejection is not under 35 U.S.C. 102.  ‘Obvious to try’ is one of the many rationale available that can be advanced here: 
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  Note that the list of rationales provided below is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.\

Further Applicants arguments pointing out specific reaction conditions (such as the solvent in Balarama) is inconsistent with the disclosure page 31 Table with regards to solvent (see below section under 35 U.S.C. 112) in particular and breadth of the claims 
Applicant’s arguments focus on the selection of starting material and Balaraman teaching. The later relates to non-aqueous solvent system. While Molnar teaches aqueous solvent system, Balaraman is silent with respect to presence of water in the reaction medium.  Both references teach the use of same catalysts for the claimed transformation(s) of groups CN and amide, getting transformed into CH2OH and amine groups respectively.   Examination guidelines is clear on combination.  There is clear suggestion for reasonable expectation of success.  Applicants arguments as the language of ‘spectator role’ in the office action relating to functional group compatibility exemplified in the cited references, as being ‘premature’ is unclear; too early for what needs clarification.   

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the claimed process under limited set of conditions with respect to solvent, catalysts and other process parameters, does not reasonably provide enablement for the process using generically recited any and all reaction process parameters.  For example, consider limitations of instant dependent claim 9 with respect to generic term ‘ether’: while dioxane (the only exemplified solvent) is completely miscible in water, ethyl/methyl ether (not exemplified) are slightly soluble in water.  The role of the claim limitation water is discussed below.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims
The determination that "undue experimentation" would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the relevant factual considerations.
Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). These include: (1) breadth of the claims; (2) nature of the invention; (3) state of the prior art; (4) amount of direction provided by the inventor; (5) the level of predictability in the art; (6) the existence of working examples; (7) quantity of experimentation needed to make or use the invention based on the content of the disclosure; and (8) relative skill in the art.  
All of the factors have been considered with regard to the claims, with the most relevant factors discussed below:  

Without the definition of the solvent system or catalysts the scope of the claim is wide that finds little support in the specification.  
With respect to solvent, disclosure in the specification with respect to solvent one combination of solvents AND at specific ratio.  Thus, while the term solvent is generic to large number of conceivable possibilities (see [0151]-[01610] of published application) and infinite number of possible ratio (with respect to water), working example is limited to one combination and one ratio: dioxane-water 6:1.  As such the breadth of possibilities is unsupported in the specification further in view of commonly understood organic chemistry principles.  Homogeneous catalysts occupy the same phase as the reaction mixture.  One of skill in the art would not anticipate that a reaction mixture containing traces of water in hexane would provide suitable solvent any starting material or any catalyst (that needs to be catalyst).  The lone combination with respect to solvent exemplified here is consistent with the known the solubility of water in dioxane.  /the teaching is of Molnar (of record), revealing with regards to reaction parameters, specifically with regards to catalyzed transformation of CN to hydroxymethyl group: Abstract: 
	
    PNG
    media_image7.png
    59
    407
    media_image7.png
    Greyscale

Also Molinar page 4176 column B
	
    PNG
    media_image8.png
    41
    471
    media_image8.png
    Greyscale


with the catalytic reactions,  Post-priority date teaching of Calleja Chem. Eur. J. 2019, 25, 9498 – 9503, for ruthenium-catalyzed deaminative hydrogenation teaching is consistent with the narrow possibility of solvents for the claimed process: See page 9499 column B: 

    PNG
    media_image9.png
    245
    463
    media_image9.png
    Greyscale

Likewise, 
disclosure with respect to catalyst is limited.  There is nothing in the specification or guidance in the form of prior art citation that teaches any and all ligand combination 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    894
    560
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    632
    631
    media_image12.png
    Greyscale
would provide for predictable catalysis.  
Acknowledged mechanism of catalytic activity of Ru pincer complexes render the option of H as ligand mandatory, not optional and thus limits as what ligands for Ru is expected to provide predictable results. See Molnar Fig 3.  This is consistent with the disclosure in the specification see page 13, Table.  Even the presence of Ru-H containing catalyst (with other ligands present to satisfy metal-coordination) does not provide predictable results see Balaraman and said Table entry 4. Also see disclosure in page 38-39 discussed below with regards to release of the amino function from amide group, subsequent to reaction with catalyst.  
Data on page 13 Table, is explicit with regards to what conceivable ligand (combination) could be of any use.  There is no guidance on how to choose from the plethora of ligands for predictable use.  Data in Table on page 14 with respect to Rh catalyst is revealing with respect to not only choice of catalyst that but also with respect to ‘additive’ that may or may not be needed.  Closely related Molnar art, is also consistent with the disclosure in the specification as to the limitations with respect to ligand selection. See Molinar page 4176 columns A and B.  Molinar conclusion with respect to catalyst 
    PNG
    media_image13.png
    32
    184
    media_image13.png
    Greyscale
 is consistent with the same catalyst for the predictable use of the claimed process.  
Applicants arguments, Remarks 01/31/2022 numbered page 6, last sentence,  emphasized reference to inactivity of catalyst is educational with regards to scope and unpredictablity in catalysis.  In addition, as per the disclosure in Method A) page 38 line 20 and Method B) page 29, line 5, the only exemplified catalyst-solvent-temperature fails to provide 4 from 1, requiring hydrolytic conditions (conc.HCl).  Further, MPEP guidelines with regards to catalytic process is summarized below:  
“Catalysis is generally considered unpredictable merely from the chemical nature of the catalyst. Corona Co. v. Dover; (USSC 1928) 276 US 358, 369. Catalytic effects are not ordinarily predictable with certainty. In re Doumani et al. (CCPA 1960) 281 F2d 215, 126 USPQ 408.  The effect of a modification of one prior art catalytic process in a manner employed in another prior art process which 
The claims are not commensurate in scope with the breadth of enablement in as much as the disclosure is limited to few examples of catalysts, solvent systems, temperature, pressure and related process parameters, compared to the wide breadth of the claims, the unpredictability of the art, the high quantity of experimentation needed to make and use the instant process.   There is a substantial gap between what is taught in the specification and what is being claimed.   For these reasons, one skilled in the art would be faced with undue amount of research to use the claimed method in a predictable manner commensurate with the scope of the claims.  
MPEP 2164.01(a) states, “A conclusion of Iack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  ln re Wright, 999 F.2d 1557,1562, 27 USPQ 2d 1510, 1513 (Fed. Cir. 1993).'' That conclusion is .  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625